Title: [Wednesday June 12. 1776.]
From: Adams, John
To: 


      Wednesday June 12. 1776. Resolved that the Committee to prepare and digest the form of a confederation, to be entered into between these Colonies, consist of a Member from each Colony. The Members appointed Mr. Bartlet, Mr. S. Adams, Mr. Hopkins, Mr. Sherman, Mr. R. R. Livingston, Mr. Dickenson, Mr. McKean, Mr. Stone, Mr. Nelson, Mr. Hewes, Mr. E. Rutledge and Mr. Gwinnet.
      Resolved that the Committee to prepare a Plan of Treaties to be proposed to foreign Powers consist of five.
      The Members chosen Mr. Dickenson, Mr. Franklin, Mr. J. Adams, Mr. Harrison and Mr. R. Morris.
      Congress took into Consideration the Report of the Committee on the War Office, whereupon
      Resolved That a Committee of Congress be appointed by the Name of a board of War and Ordinance, to consist of five Members.
      
      In order to shew the insupportable Burthen of Business, that was thrown upon me, by this Congress, it is necessary to transcribe from the Journal an Account of the Constitution, Powers and Duties of this Board.
      It was resolved that a Secretary and one or more Clerks be appointed by Congress, with competent Salaries, to assist the said Board, in executing the Business of their department.
      That it shall be the duty of the said Board to obtain and keep an Alphabeticall and accurate Register of the Names of all Officers of the Land Forces in the Service of the United Colonies, with their Rank and the dates of their respective Commissions; and also regular Accounts of the State and distribution of the Troops in the respective Colonies, for which purpose the Generals and Officers commanding the different Departments and Posts, are to cause regular returns to be made into the said War Office.
      That they shall obtain and keep exact Accounts of all the Artillery, Arms, Ammunition and warlike Stores, belonging to the United Colonies and of the manner in which, and the Places where the same shall from time to time be lodged and employed; and that they shall have the immediate Care of all such Artillery, Arms, Ammunition and Warlike Stores, as shall not be employed in actual Service; for preserving whereof, they shall have Power to hire proper Magazines at the public Expence:
      That they shall have the care of forwarding all dispatches from Congress to the Colonies and Armies, and all Monies to be transmitted for the public Service by order of Congress; and of providing suitable Escorts and Guards for the safe Conveyance of such dispatches and Monies, when it shall appear to them to be necessary.
      That they shall superintend the raising, fitting out, and dispatching all such Land Forces as may be ordered for the Service of the United Colonies.
      That they shall have the Care and direction of all Prisoners of War, agreable to the orders and directions of Congress;
      That they shall keep and preserve in the said Office in regular Order, all original Letters and papers, which shall come into said Office by Order of Congress or otherwise, and shall also cause all draughts of Letters and dispatches to be made or transcribed in books to be set apart for that purpose and shall cause fair Entries in like manner to be made and registers preserved of all other business, which shall be transacted in said Office.
      That before the Secretary of any Clerk of the War Office shall  enter on his Office, they shall respectively take and subscribe the following Oath, a Certificate whereof shall be filed in the said Office.
      I, A.B. do solemnly swear, that I will not directly or indirectly divulge any matter or Thing, which shall come to my Knowledge as Secretary of the Board of War and Ordinance, (or Clerk of the Board of War and Ordinance) established by Congress, without the Leave of the said Board of War and Ordinance, and that I will faithfully execute my said Office, according to the best of my Skill and Judgment. So help me God.
      That the said Board of War be authorised to hire suitable Appartments and provide Books, Papers and other Necessaries at the Continental Expence, for carrying on the Business of the said Office.
     